DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 6/13/22 and has been entered and made of record. Currently, claims 1-10 are pending.

Response to Arguments

Applicant’s arguments, see page 5 of the remarks, filed 6/13/22, with respect to the rejection(s) of claim(s) 1, 9, and 10 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art necessitated by the current amendment.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arakawa et al. (US 2013/0003099) in view of Sasaki (US 2018/0275926).
Regarding claims 1, 9, and 10, Arakawa discloses a non-transitory computer-executable medium storing a program storing instructions which, when executed by a computer, causes the computer to perform a display method, a display method, and an information processing apparatus comprising circuitry configured to: 
display a help screen including help content relating to a first function and information for receiving a setting relating to a second function, which is different from the first function (see Fig.8A and paras 64, 85-86, and 89-91, a help screen is displayed when a user selects a help key 705, the user can select from a plurality of settings options regarding a plurality of functions); and 
update a setting value of the second function in response to the received setting (see paras 89-93, a user can select a desired function and make associated setting value updates).
Arakawa does not disclose expressly wherein the help content relating to the first function is acquired from a help content server communicably connected with the information processing apparatus via a network.
Sasaki discloses wherein the help content relating to the first function is acquired from a help content server communicably connected with the information processing apparatus via a network (see Figs. 2-4 and paras 26-27, 33, 36, and 49-51, image forming apparatus 1 is connected to content management server 30 via a network 50, content management server provides image forming apparatus 1 with help information when requested).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the providing of help information from a server, as described by Sasaki, with the system of Arakawa.
The suggestion/motivation for doing so would have been to provide a large database of help information without the need a printing device to have a large local memory thereby reducing material cost.
Therefore, it would have been obvious to combine Sasaki with Arakawa to obtain the invention as specified in claims 1, 9, and 10.

Regarding claim 2, Arakawa further discloses wherein the information for receiving the setting relating to the second function is either one of reference information and an input field, the reference information being information for causing a screen to transition to a setting screen that receives the setting relating to the second function, the input field being a field to which the setting value relating to the second function is input (see paras 83-87 and 89-93, a user can select from a plurality of functions to  either input settings values and/or register as shortcut button functions).
Regarding claim 3, Arakawa further discloses wherein the information for receiving the setting relating to the second function is the reference information for causing the screen to transition to the setting screen that receives the setting relating to the second function, and in response to receiving an operation of selecting the reference information, the circuitry displays the setting screen that receives an input to only a setting item relating to the help content (see paras 89-93, a user can select a desired function and make associated setting value updates via the help screen displayed on the display).
Regarding claim 4, Arakawa further discloses wherein the setting relating to the second function includes a setting of a main unit of the information processing apparatus (see Fig. 8A and paras 86 and 89, a plurality of functions relating to a main unit can be selected, such as page settings, orientation, sharpness, color balance, etc.).

Claims 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arakawa and Sasaki as applied to claim 1 above, and further in view of Suzuki (US 2017/0171133).
Regarding claim 5, Arakawa discloses wherein the circuitry records temporary update information indicating that the setting value is temporarily updated (see paras 99-100, a setting item is only temporarily stored until it is registered).
Arakawa and Sasaki do not disclose expressly when the setting value is updated in response to an input by a user who has no administrator authorization.
Suzuki discloses wherein the circuitry records temporary update information indicating that the setting value is temporarily updated, when the setting value is updated in response to an input by a user who has no administrator authorization (see para 30, when a non-administrator user changes a setting it is temporarily store in storage unit 15 until an administrator accepts or rejects the setting change).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the administrator validation of setting modifications made by a user, as described by Suzuki, with the system of Arakawa and Sasaki.
The suggestion/motivation for doing so would have been to provide safe performance of setting modifications and avoidance of complications (Suzuki para 8).
Therefore, it would have been obvious to combine Suzuki with Arakawa and Sasaki to obtain the invention as specified in claim 5.

Regarding claim 6, Suzuki further discloses wherein the circuitry transmits a notification indicating the temporary update information to another user who has the administrator authorization (see Fig. 3 and paras 30-38, after a user makes a setting modification a permission email is transmitted to an administrator to accept or reject the modification).
Regarding claim 7, Suzuki further discloses wherein the circuitry performs either one of a process of changing the setting value to a previous setting value and a process of permanently reflecting the setting value in accordance with a result of a selection made by the second user (see paras 30-38, after a user makes a setting modification a permission email is transmitted to an administrator to accept or reject the modification).
Regarding claim 8, Suzuki further discloses wherein the circuitry changes the setting value to the previous setting value when a certain time period has elapsed without receiving the result of the selection since the temporary update information is recorded (see para 37, if an administrator does not make a decision within a predetermined amount of time the modification is not permitted).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677